Judgment reversed upon the facts, and complaint dismissed, with costs. Findings of fact numbered 2, 3, 5, 6, 7, 8, 9, 11, 12 and 13, and the conclusion of law, are reversed; and defendant’s proposed findings of fact numbered second to twelfth inclusive, and defendant’s proposed conclusions of law numbered first, second, third, fourth, fifth and sixth, are found. We think the finding of the trial court that the property was purchased pursuant to an agreement between the parties that each should have an undivided half interest in the same, and share equally in the expenses incident thereto, is against the weight of the evidence. Rich, Jaycox, Manning, Kelby and Young, JJ., concur.